                                         Case 3:20-cv-00172-MMC Document 12 Filed 01/16/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SHARON ZIEROTH,                              Case No. 20-cv-00172-MMC
                                                      Plaintiff,
                                  8
                                                                                      ORDER DIRECTING PLAINTIFF TO
                                                v.                                    SUBMIT CHAMBERS COPY OF
                                  9
                                                                                      COMPLAINT
                                  10     ALEX AZAR,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         On January 10, 2020, the above-titled action was reassigned to the undersigned.

                                  14         To facilitate the Court's review of the case, plaintiff is hereby DIRECTED to submit

                                  15   forthwith a chambers copy of her Complaint, filed January 8, 2020.

                                  16         IT IS SO ORDERED.

                                  17

                                  18   Dated: January 16, 2020
                                                                                             MAXINE M. CHESNEY
                                  19                                                         United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
